Opinion filed June 8, 2006 












 








 




Opinion filed June 8, 2006 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                   __________
 
                                                          No. 11-05-00226-CV 
                                                    __________
 
                   PEISNER JOHNSON & COMPANY, L.L.P., Appellant
 
                                                             V.
 
      EAGLE
CONSTRUCTION AND ENVIRONMENTAL SERVICES, L.P.,
        Appellee
 

 
                                          On
Appeal from the 91st District Court
 
                                                        Eastland County, Texas
 
                                             Trial
Court Cause No. CV-03-39456
 

 
                                             O
P I N I O N  O N  R E H E A R I N G
The parties have filed in this court a joint
motion for rehearing asking this court to withdraw our opinion and judgment
dated May 11, 2006.  The parties further
request that this court enter a new judgment based on the parties= settlement agreement that Eagle
Construction and Environmental Services, L.P. take nothing and that each party
pay its own share of the costs.  The
motion is granted.




The opinion and judgment dated May 11, 2006, are
withdrawn.  The judgment of the trial
court is reversed, and judgment is rendered that Eagle Construction and
Environmental Services, L.P. take nothing against Peisner Johnson &
Company, L.L.P.
 
PER CURIAM
 
June 8, 2006
Panel
consists of:  Wright, C.J., and
McCall,
J., and Strange, J.